EXHIBIT 10.5

Execution Copy

March 19, 2010

HD Supply, Inc.

3100 Cumberland Blvd., Suite 1480

Atlanta, Georgia 30339

Attention: General Counsel

Re: Guarantee and Reimbursement Agreement, dated as of August 30, 2007 (as
amended, supplemented or otherwise modified from time to time, the “THD
Guarantee”), among The Home Depot, Inc., a Delaware corporation (“we” or “THD”),
HD Supply Inc., a Delaware corporation (“you” or the “Borrower”), each Other
Guarantor (as defined therein) and Merrill Lynch Capital Corporation, as
administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement (as defined therein) and Notice of Consent to the Amendment,
dated the date hereof (“Notice of Consent”), from us to you. Capitalized terms
used herein without definition shall have the meanings assigned thereto in the
THD Guarantee or the Notice of Consent, as applicable.

Ladies and Gentlemen:

We refer to the THD Guarantee and the Notice of Consent.

We have, pursuant to the Notice of Consent, consented to the Amendment and to
the extension of the maturity of all or a portion of the Guaranteed Term Loans
to a date that is not later than April 1, 2014 pursuant to, and on the terms set
forth in, the Amendment.

You have advised us that if any portion of the Guaranteed Term Loans has not
extended its maturity pursuant to the Amendment (the “non-extended loans”), you
may wish to extend the maturity of all or a portion of the non-extended loans to
a date that is not later than the maturity date in effect from time to time
under the Amendment, pursuant to one or more later amendments to the Credit
Agreement similar in form and substance in all material respects to the
Amendment (any such later amendment, the “Later Amendment”). Our consent to any
Later Amendment is required pursuant to Section 4.02 of the THD Guarantee.

Consent



--------------------------------------------------------------------------------

We hereby notify you of our consent to the Later Amendment and to the extension
of the maturity of all or a portion of the non-extended loans to a date that is
not later than the maturity date in effect from time to time under the
Amendment.

We agree to take all steps as may be reasonably necessary or desirable to
evidence our consent to any Later Amendment.

Representations and Warranties

Our consent, and the execution, delivery and performance by THD of this notice
of consent (i) are within THD’s corporate powers, (ii) has been duly authorized
by all necessary corporate action, (iii) require no action by or in respect of
or filing with, any governmental body, agency or official, (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of THD or of any
material agreement, judgment, injunction, order, decree or other instrument
binding upon THD or any of its Significant Subsidiaries, and (v) do not result
in the creation or imposition of any Lien on any asset of THD or any of its
Significant Subsidiaries.

This notice of consent constitutes a valid and binding agreement of THD
enforceable in accordance with its terms, provided that the enforceability
hereof is subject to general principles of equity and the bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally.

Reaffirmation of Guarantee

THD acknowledges and agrees that the THD Guarantee shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of any Later Amendment.

Indemnity

The Borrower and each Other Guarantor agree, on a joint and several basis, to
pay, indemnify and reimburse THD and its officers, directors and employees
(each, an “Indemnitee”) for, and hold each Indemnitee harmless from and against,
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments and suits of any kind or nature whatsoever, and costs, expenses or
disbursements incurred in connection with investigating, defending or preparing
to defend any such liabilities, obligations, losses, damages, penalties,
actions, judgments or suits (excluding, for the avoidance of doubt, expenses or
disbursements incurred for the negotiation and execution of this notice of
consent or the Notice of Consent and excluding taxes arising from the receipt of
any consent fee or guarantee fee payable to THD), as a result of or arising out
of or in any way related to this notice of consent or the Notice of Consent and
the transactions



--------------------------------------------------------------------------------

contemplated hereby or thereby (all the foregoing, collectively, the
“Indemnified Liabilities”), provided that the Borrower and the Other Guarantors
shall not have any obligation under this paragraph with respect to Indemnified
Liabilities arising from or as a result of (x) the gross negligence, bad faith
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment or by settlement tantamount to such judgment)
of THD or any Indemnitee, (y) any breach by THD or any Indemnitee of the
provisions of this notice of consent or the Notice of Consent, or any failure of
any representation made by THD in this notice of consent or the Notice of
Consent to be true and correct in all material respects or (z) the inaccuracy of
any information with respect to the business, prospects, condition (financial or
otherwise), results of operations, assets or liabilities of THD and/or its
subsidiaries made available by THD or any Indemnitee in the course of the Lender
Call for purposes of your solicitation of consents or filed with the SEC prior
to the date hereof. All amounts due under this paragraph shall be due and
payable within 15 days of written demand therefor (provided, that all such
obligations shall be automatically due and payable without demand therefor in
the event any such demand is prohibited by applicable law). The obligations of
the Borrower and the Other Guarantor are in addition to all rights of
reimbursement and indemnity as the Guarantor has under applicable law or equity,
but for the avoidance of doubt there shall be no requirement for the Borrower or
any Other Guarantor to pay any duplicative amounts.

For purposes hereof, “Lender Call” shall mean any communication by THD with you,
the lenders or the Administrative Agent for the purpose of your solicitation of
consents, including the lenders’ conference call held on February 23, 2010 in
connection with the solicitation of consents for the Amendment.

General

The provisions of Sections 9.04, 9.06 and 9.10 of the THD Guarantee are
incorporated into this notice of consent by reference.

This notice of consent may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this notice of consent
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

Sincerely yours, The Home Depot, Inc.

By:

 

/s/ Carol B. Tome

Name:   Carol B. Tome Title:   CFO & EVP

Accepted as of March 19, 2010:

 

HD Supply, Inc. By:  

/s/ Vidya Chauhan

Name:   Vidya Chauhan Title:  

Senior Vice President,

Strategic Business Development